Case 1:19-cv-00090-HYJ-PJG ECF No. 101, PageID.574 Filed 02/03/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

CHARLES THOMAS,

       Plaintiff,                                   Case No. 1:19-cv-90

v.                                                  Honorable Hala Y. Jarbou

VAN SUILICHEM ENTERPRISES, LLC,
et al.,

      Defendants.
____________________________/

                                            ORDER

       On January 13, 2021, Magistrate Judge Phillip J. Green, issued a Report and

Recommendation (R&R) recommending that the Court grant Defendants’ motion to dismiss (ECF

No. 90) and dismiss Plaintiffs Michael Smith, Carlos Torres, John Billington, Anthony Long,

Dylan Gleason, Chris Keely, and Edward Orozco (ECF No. 98). The R&R was duly served on

the parties. The above-named plaintiffs were served via first class mail on January 15, 2021 (ECF

No. 100). No objections have been filed, and the deadline for doing so expired on January 27,

2021. On review, the Court concludes that the R&R correctly analyzes the issues and makes a

sound recommendation. Accordingly:

       IT IS ORDERED that the R&R (ECF No. 98) is APPROVED and ADOPTED as the

opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion to dismiss (ECF No. 90) is

GRANTED.
Case 1:19-cv-00090-HYJ-PJG ECF No. 101, PageID.575 Filed 02/03/21 Page 2 of 2




        IT IS FURTHER ORDERED that Plaintiffs Michael Smith, Carlos Torres, John

Billington, Anthony Long, Dylan Gleason, Chris Keely, and Edward Orozco are dismissed, with

prejudice, from this case.


Date:     February 3, 2021                       /s/ Hala Y. Jarbou
                                                HALA Y. JARBOU
                                                UNITED STATES DISTRICT JUDGE




                                            2
